
	

115 HR 5774 : Combating Opioid Abuse for Care in Hospitals Act of 2018
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5774
		IN THE SENATE OF THE UNITED STATES
		June 20, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To require the Secretary of Health and Human Services to develop guidance on pain management and
			 opioid use disorder prevention for hospitals receiving payment under part
			 A of the Medicare program, provide for opioid quality measures
			 development, and provide for a technical expert panel on reducing surgical
			 setting opioid use and data collection on perioperative opioid use, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Combating Opioid Abuse for Care in Hospitals Act of 2018 or the COACH Act of 2018. 2.Developing guidance on pain management and opioid use disorder prevention for hospitals receiving payment under part A of the Medicare program (a)In generalNot later than January 1, 2019, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall develop and publish on the public website of the Centers for Medicare & Medicaid Services guidance for hospitals receiving payment under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) on pain management strategies and opioid use disorder prevention strategies with respect to individuals entitled to benefits under such part.
 (b)ConsultationIn developing the guidance described in subsection (a), the Secretary shall consult with relevant stakeholders, including—
 (1)medical professional organizations; (2)providers and suppliers of services (as such terms are defined in section 1861 of the Social Security Act (42 U.S.C. 1395x));
 (3)health care consumers or groups representing such consumers; and (4)other entities determined appropriate by the Secretary.
 (c)ContentsThe guidance described in subsection (a) shall include, with respect to hospitals and individuals described in such subsection, the following:
 (1)Best practices regarding evidence-based screening and practitioner education initiatives relating to screening and treatment protocols for opioid use disorder, including—
 (A)methods to identify such individuals at-risk of opioid use disorder, including risk stratification; (B)ways to prevent, recognize, and treat opioid overdoses; and
 (C)resources available to such individuals, such as opioid treatment programs, peer support groups, and other recovery programs.
 (2)Best practices for such hospitals to educate practitioners furnishing items and services at such hospital with respect to pain management and substance use disorders, including education on—
 (A)the adverse effects of prolonged opioid use; (B)non-opioid, evidence-based, non-pharmacological pain management treatments;
 (C)monitoring programs for individuals who have been prescribed opioids; and (D)the prescribing of naloxone along with an initial opioid prescription.
 (3)Best practices for such hospitals to make such individuals aware of the risks associated with opioid use (which may include use of the notification template described in paragraph (4)).
 (4)A notification template developed by the Secretary, for use as appropriate, for such individuals who are prescribed an opioid that—
 (A)explains the risks and side effects associated with opioid use (including the risks of addiction and overdose) and the importance of adhering to the prescribed treatment regimen, avoiding medications that may have an adverse interaction with such opioid, and storing such opioid safely and securely;
 (B)highlights multimodal and evidence-based non-opioid alternatives for pain management; (C)encourages such individuals to talk to their health care providers about such alternatives;
 (D)provides for a method (through signature or otherwise) for such an individual, or person acting on such individual’s behalf, to acknowledge receipt of such notification template;
 (E)is worded in an easily understandable manner and made available in multiple languages determined appropriate by the Secretary; and
 (F)includes any other information determined appropriate by the Secretary. (5)Best practices for such hospital to track opioid prescribing trends by practitioners furnishing items and services at such hospital, including—
 (A)ways for such hospital to establish target levels, taking into account the specialties of such practitioners and the geographic area in which such hospital is located, with respect to opioids prescribed by such practitioners;
 (B)guidance on checking the medical records of such individuals against information included in prescription drug monitoring programs;
 (C)strategies to reduce long-term opioid prescriptions; and (D)methods to identify such practitioners who may be over-prescribing opioids.
 (6)Other information the Secretary determines appropriate, including any such information from the Opioid Safety Initiative established by the Department of Veterans Affairs or the Opioid Overdose Prevention Toolkit published by the Substance Abuse and Mental Health Services Administration.
				3.Requiring the review of quality measures relating to opioids and opioid use disorder treatments
			 furnished under the medicare program and other federal health care
			 programs
 (a)In generalSection 1890A of the Social Security Act (42 U.S.C. 1395aaa–1) is amended by adding at the end the following new subsection:
				
					(g)Technical expert panel review of opioid and opioid use disorder quality measures
 (1)In generalNot later than 180 days after the date of the enactment of this subsection, the Secretary shall establish a technical expert panel for purposes of reviewing quality measures relating to opioids and opioid use disorders, including care, prevention, diagnosis, health outcomes, and treatment furnished to individuals with opioid use disorders. The Secretary may use the entity with a contract under section 1890(a) and amend such contract as necessary to provide for the establishment of such technical expert panel.
 (2)Review and assessmentNot later than 1 year after the date the technical expert panel described in paragraph (1) is established (and periodically thereafter as the Secretary determines appropriate), the technical expert panel shall—
 (A)review quality measures that relate to opioids and opioid use disorders, including existing measures and those under development;
 (B)identify gaps in areas of quality measurement that relate to opioids and opioid use disorders, and identify measure development priorities for such measure gaps; and
 (C)make recommendations to the Secretary on quality measures with respect to opioids and opioid use disorders for purposes of improving care, prevention, diagnosis, health outcomes, and treatment, including recommendations for revisions of such measures, need for development of new measures, and recommendations for including such measures in the Merit-Based Incentive Payment System under section 1848(q), the alternative payment models under section 1833(z)(3)(C), the shared savings program under section 1899, the quality reporting requirements for inpatient hospitals under section 1886(b)(3)(B)(viii), and the hospital value-based purchasing program under section 1886(o).
 (3)Consideration of measures by secretaryThe Secretary shall consider— (A)using opioid and opioid use disorder measures (including measures used under the Merit-Based Incentive Payment System under section 1848(q), measures recommended under paragraph (2)(C), and other such measures identified by the Secretary) in alternative payment models under section 1833(z)(3)(C) and in the shared savings program under section 1899; and
 (B)using opioid measures described in subparagraph (A), as applicable, in the quality reporting requirements for inpatient hospitals under section 1886(b)(3)(B)(viii),and in the hospital value-based purchasing program under section 1886(o).
 (4)Prioritization of measure developmentThe Secretary shall prioritize for measure development the gaps in quality measures identified under paragraph (2)(B)..
 (b)Expedited endorsement process for opioid measuresSection 1890(b)(2) of the Social Security Act (42 U.S.C. 1395aaa(b)(2)) is amended by adding at the end the following new flush sentence:
				
					Such endorsement process shall, as determined practicable by the entity, provide for an expedited
			 process with respect to the endorsement of such measures relating to
			 opioids and opioid use disorders..
			4.Technical expert panel on reducing surgical setting opioid use; Data collection on perioperative
			 opioid use
			(a)Technical expert panel on reducing surgical setting opioid use
 (1)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall convene a technical expert panel, including medical and surgical specialty societies and hospital organizations, to provide recommendations on reducing opioid use in the inpatient and outpatient surgical settings and on best practices for pain management, including with respect to the following:
 (A)Approaches that limit patient exposure to opioids during the perioperative period, including pre-surgical and post-surgical injections, and that identify such patients at risk of opioid use disorder pre-operation.
 (B)Shared decision making with patients and families on pain management, including recommendations for the development of an evaluation and management code for purposes of payment under the Medicare program under title XVIII of the Social Security Act that would account for time spent on shared decision making.
 (C)Education on the safe use, storage, and disposal of opioids. (D)Prevention of opioid misuse and abuse after discharge.
 (E)Development of a clinical algorithm to identify and treat at-risk, opiate-tolerant patients and reduce reliance on opioids for acute pain during the perioperative period.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress and make public a report containing the recommendations developed under paragraph (1) and an action plan for broader implementation of pain management protocols that limit the use of opioids in the perioperative setting and upon discharge from such setting.
 (b)Data collection on perioperative opioid useNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report that contains the following:
 (1)The diagnosis-related group codes identified by the Secretary as having the highest volume of surgeries.
 (2)With respect to each of such diagnosis-related group codes so identified, a determination by the Secretary of the data that is both available and reported on opioid use following such surgeries, such as with respect to—
 (A)surgical volumes, practices, and opioid prescribing patterns; (B)opioid consumption, including—
 (i)perioperative days of therapy; (ii)average daily dose at the hospital, including dosage greater than 90 milligram morphine equivalent;
 (iii)post-discharge prescriptions and other combination drugs that are used before intervention and after intervention;
 (iv)quantity and duration of opioid prescription at discharge; and (v)quantity consumed and number of refills;
 (C)regional anesthesia and analgesia practices, including pre-surgical and post-surgical injections; (D)naloxone reversal;
 (E)post-operative respiratory failure; (F)information about storage and disposal; and
 (G)such other information as the Secretary may specify. (3)Recommendations for improving data collection on perioperative opioid use, including an analysis to identify and reduce barriers to collecting, reporting, and analyzing the data described in paragraph (2), including barriers related to technological availability.
				5.Requiring the posting and periodic update of opioid prescribing guidance for Medicare beneficiaries
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall post on the public website of the Centers for Medicare & Medicaid Services all guidance published by the Department of Health and Human Services on or after January 1, 2016, relating to the prescribing of opioids and applicable to opioid prescriptions for individuals entitled to benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled under part B of such title of such Act (42 U.S.C. 1395j et seq.).
			(b)Update of guidance
 (1)Periodic updateThe Secretary shall, in consultation with the entities specified in paragraph (2), periodically (as determined appropriate by the Secretary) update guidance described in subsection (a) and revise the posting of such guidance on the website described in such subsection.
 (2)ConsultationThe entities specified in this paragraph are the following: (A)Medical professional organizations.
 (B)Providers and suppliers of services (as such terms are defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)).
 (C)Health care consumers or groups representing such consumers. (D)Other entities determined appropriate by the Secretary.
					
	Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk
